— In a proceeding for modification of a support order entered on consent under the Uniform Support of Dependents Law (Domestic Relations Law art 3-A), petitioner appeals from an order of the Family Court, Nassau County (Diamond, J.), dated June 21, 1984, which, after a hearing, granted respondent’s application to the extent of reducing his weekly support obligation from $75, as provided in an order of the Family Court dated April 5, 1983, to $50.
Order reversed, on the law, with costs, application denied, *715and the support provisions of the order dated April 5, 1983 reinstated.
The Family Court erred in granting the respondent’s application for a downward modification in view of the failure of the record to reveal an unanticipated change in circumstances sufficient to excuse compliance with the terms of a consent order whose fairness, when it was entered into, was unquestioned (see, Matter of Lamaitis v Mitchell, 80 AD2d 715, 716). Moreover, although the petitioner was habitually living with another man, there was not one scintilla of proof that she, by word or conduct, held herself out as his wife (see, Northrup v Northrup, 43 NY2d 566; Smith v Smith, 88 AD2d 658; Miklowitz v Miklowitz, 79 AD2d 795, lv denied 53 NY2d 604; Chalom v Chalom, 70 AD2d 944, appeal dismissed 48 NY2d 654; West v West, 61 AD2d 841). Brown, J. P., Weinstein, Niehoff and Fiber, JJ., concur.